HUTCHINGS LAW GROUP, LLC

300 SOUTH 4TH STREET, SUITE 1400

LAS VEGAS, NV 89101

& Ww Ww

wv

10
11
12
13
14
15

16

17
18

19
20

21

22
23°
24

25
26

27

28

Case 2:21-cv-01486-APG-DJA Document1 Filed 08/11/21 Page 1 of 20

Mark H Hutchings, Esq.

Nevada Bar No. 12783:

HUTCHINGS LAW GROUP, LLC
300 South 4":Street, Suite 1400

Las Vegas, Nevada 89101

Telephone: (702) 660-7700.

Facsimile: (702) 552-5202.

MHutchings @HutchingsLawGroup.com

   

Attorneys for plaintiff Rhonda Seymour

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

RHONDA’SEYMOUR, an individual,
Plaintiff,

¥.

‘THE WHITING-TURNER CONTRACTING

COMPANY, a foreign corporation; DOES 1-10,.
business entities, forms unknown; DOES 11-20,
individuals; and DOES 21-30, inclusive,

Defetidants.

 

 

 

Case No.

Dept. No.

PLAINTIFE’S COMPLAINT FOR:

1.

vo Rw ob

Disability: Discrimination (42 U.S.C. §
12112);

Failure to Accommodate Disability (42
U.S.C. § 12112); .
FMLA Retaliation (29 USC. § 2615};
Retaliation for Engaging in a Protected

Activity (NRS 613.340); and

Wrongful Termination in Violation of
Public Policy

AND DEMAND FOR JURY TRIAL

PLAINTIFF’S COMPLAINT

 
HUTCHINGS LAW GROUP, LEC

300 SOUTH 4TH.STREET, SUITE 1400

LAS VEGAS, NV-89101

7 oo |

10
il

AZ

14
15
16

L7
is
19

20
a1
22
23
24
25
26
27
28

 

Case 2:21-cv-01486-APG-DJA Document1 Filed 08/11/21 Page 2 of 20

Plaintiff Rhonda Seymour (“Plaintiff”) hereby files this Complaint against The Whiting-Turner:
Contracting Company, and DOES 1-30 (collectively, “Defendants”). Plaintiff is informed and

believes, and based thereon alleges, as follows:

L INTRODUCTION

L. Plaintiff files this action to recover damages and remedies afforded by law pursuant to the
common law of the. State of Nevada, 29 U.S.C, § 2617, 42 U.S.C. § 1981a, 42 U.S.C. § 1988, 42 U.S.C.
§ 2000e-5, 42°U.S.C. § 12117, and NRS 17.130(2) as:a result of Defendant’s unlawful, discriminatory,
and retaliatory conduct toward Plaintiff.

2. Plaintiff brings this action.against Deféndant for lost wages including back pay and front pay,

‘emotional distress and other compensatory damages, interest, attorneys’ fees and costs, and other

appropriate.relief for Defendant’s unlawful conduct.

I. PARTIES, JURISDICTION, AND VENUE

3. At all times hetein. mentioned, plaintiff Rhonda Seymouir was an individual residing within the
State-of Nevada, County of Clark,

4, Atall times-herein mentioned, defendant The Whiting-Turner Contracting Company was and:
is a foreign corporation, licensed to do business in the State of Nevada, and were and are doing business
therein, including in the County of Clark. At all times herein mentioned, defendant The: Whiting-
Turner Contracting Company matntained a place of business in the State of Nevada, County of Clark,
at 6720 Via Austi Pkwy, #300, Las Vegas, NV 89119.

5, At all times herein mentioned, DOES 1 through 30 were headquartered or residing i the State
of Nevada, or licensed to.do business or actually doing business'therein, including the County of Clark.
6. The true names and/ot capacities, whether individual, corporate, associate, or otherwise, of
defendants named hérein as DOES 1 through 30, inclusive; are. unknown to Plaintiff at this time, who:
therefore sues said defendarits by such fictitious names. Plaintiff is informed and believes, and based
thereon alleges, that each of the defendants designated herein ‘by fictitious name is in some manner
responsible for the events and happenings herein referred to, and caused damages proximately’ and

foreseeably to plaintiff as hereinafter alleged. Plaintiff asks leave of the:Court to amend this Complaint

‘when the true names and capacities of said defendants have been.ascertained.

1
PLAINTIFF’S COMPLAINT.

 
HUTCHINGS LAW GROUP, LLC
300: SGUTH 47TH STREET, SUITE. 1406

’ LAS VEGAS. RV 89101

hw

10
u
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26
27
28

tH WwW

WS 2 ~J & “ae

 

Case 2:21-cv-01486-APG-DJA Document1 Filed 08/11/21 Page 3 of 20

7. Whenever it is alleged in this Complaint that a.party did any act or thing, it is meant that such
party’s officers, agents, employees, or representatives did such act.or thing and at the time such act or
thing was done, it was done with full authorization or ratification of such party er was-done in the
normal and routine course and scope of business, or with the-actual, apparent-and/or implied authority
of such party’s officers, agents, Servants, employees, or répresentatives. Specifically, parties are liable
for the actions of their officers, agents, servants, employees, and representatives.

8. Each Defendant acted in all respects pertinent to this action as the agent of the other Defendants,
carried outa joint scheme, business plan, or policy in.all respects pertinent hereto, and thé acts of each
Defendant ate legally attributable to.the other Defendants as each Defendant. has ratified, approved,
and authorized the acts of each of the remaining Defendants with full knowledge of said acts, making
each of the Defendants an agent of the other and making each of the Defendants jointly responsible
and liable for the acts and omissions of each other as alleged herein.

9, Jurisdiction is propet in.the United States Disttict Court, District of Nevada, as this-Court has.
jurisdiction over the subject matter of this litigation pursuant to 28 USC. 1331 and 42 USC 2000e-
5(f)(3), pendant jurisdiction over the state law claims pursuant to 28 USC. 1367, and personal
jurisdiction over. Defendant pursuant to International Shoe v Washington, 326 US 310 (1945).

10. Pursuant to 28 USC 1391 (b)(2), venue is.proper in the United States District Court, District of
Nevada, because-a substantial part of the-events or omissions.giving rise to the dispute occurred in Las
Vegas, Nevada.

Ii, FACTUAL ALLEGATIONS

11. Plaintiff began working for the Defendant as a-Project Accountant in Las Vegas, Nevada on
October 1, 2014.

12. Defendant employs more than five hundred persons:

[3. On April 15, 2017, Plaintiff was diagnosed with having spine issues that affected her ability to
petform her job without. accommodations.

[4. On April 16, 2017, Plaintiff notified Defendant, her employer, of her disability.

15. On May 1, 2017,-Plaintiff requested a reasonable accommodation to work from home aiid for
certaiit accomimodations in the office to allow her to work, which were granted.

PLAINTIFF’S:COMPLAINT

 
HUTCHINGS LAW GROUP, LLC
300 SOUTH. 4TH STREET, SUITE 1400

LAS VEGAS, NV-B9101,

a1 A Wh Fk | w&

10
Il

12

13
14
15

16.

17
18
19
20
21
22
23
24
25
26
27
28

eo

 

Case 2:21-cv-01486-APG-DJA Document1 Filed 08/11/21 Page 4 of 20

16, On October 24, 2017, Plaintiff had a medical procedure to. address her spine condition, and
worked from home afterward.
17. On January 3, 2018, Plaintiff retumed to work full time in die office without restrictions.

18. On February 9, 2018, Plaintiff and her supervisor efigaged in-an email discussion wherein they

discussed the significant impaitment caused. by Plaintiff's continued back pain. Plaintiffs supervisor

communicated that she needed Plaintiff to be 100% without any disability so that Plaintiff would be

available to do what Plaintiff's supervisor wanted her to do.
19. On February 19, 2018, Plaintiff informed her supervisors that she fell:and had to go ‘to the
emergency room. As a result of this fall, Plaintiff broke her foot and-had to work remotely from hoine

until a cast was placed. Plaintiff. requested a special desk that would allow her to stand, which was

provided to her.

20. On March 5, 2018, Plaintiff informed her supervisors that she was starting pre-op work for
another spinal surgery on March 19, 2018. Plaintiff informed her Supervisors that she would be
required to'stand up periodically while working during her recovery.

21: On March 10, 2018, Plaintiff notified her supervisors that’ a second spine. surgery was:
scheduled, and that she may need to.take 3 months‘off for recovery. Plaintiff was told that taking this
much time off for recovery would not be acceptable.

22. On May 4, 2018, Plaintiff was diagnosed with Crohn’s diséase.

23. On May 19, 2018, Plaintiff had a second spine surgery and was given 6. weeks short term
disability to.recover. Plaintiff worked from home after her second surgery.

24. ‘Plaintiff attempted-to return to work in the office on August 10, 2018, but was denied return to
work by Defendant until Plaintiff could confirm there would be no medical restrictions.

25. On August 25, 2018, Plaintiff requested FMLA forms from Defendant, which were not given
to het.

26. On October 3, 2018, Plaintiff returned to work without restrictions.

27. On December 3, 2018, Plaintiff was again placed on short-tertn disability because of her
inedical conditions. Plaintiffs short term disability leave lasted fromi December 4, 2018 through March.
6; 2019. The claim was closed.on March 7, 2019.

3
PLAINTIFF’S COMPLAINT

 
HUTCHINGS LAW GRODP, LLC

300 SOUTH 4TH STREET SUITE 1400

LAS VEGAS, NV.89101

B&W bb

UW
12
13
4
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:21-cv-01486-APG-DJA Document1 Filed 08/11/21 Page 5 of 20

28. Plaintiff applied for additional disability through her employer in. March 2019, which was

denied.

29. Plaintiff atternpted to return to work either part time or with an accommodation in February

2019,-April 2019, and May 2019, but was told she could not return to. work unless she could guarantee

there would be no. restrictions.

30. Plaintiff returned to. work on June 3, 2019 without restrictions.

31. Plaintiff was.admitted to the hospital on. June’23, 2019 for treatment of lier medical condition
and kept until June26, 201 9, and upori discharge was instructed by her physician to not return to work

until Juiy 1, 2019.

32. Plaintiff returned to work on July 1, 2019.

33. Plaintiff's supervisor emailed het on July 18, 2019-and informed her that she had to either go
on short-term disability, or FMLA leave, or be discharged. Plaintiff opted to go on short-term
disability.

34, Plaintiff reapplied for disability and was again placed on short-term disability with her
eniployer on July 22, 2019,

35. On August 4, 2019, Plaintiff filed a discrimination intake form. with the Nevada Equal Rights
Commission that. stated Deféndant.was denying her a reasonable accommodation by not-allowing her
to work with the medical accommodations recommended by her-physicians,

36. On October 29, 2019, Plaintiff's physician, Dr. Khavkin, provided her with a note that-allowed
her to.return to work effective November I 8, 2019, witha request fora reasonable accommodation that
Plaintiff be allowed to-stand and walk around as needed to relieve residual pain and stiffness.

37. On October 31 2019, Plaintiff received a riote from her physician, Dr. Parisi, that requested a

‘reasonable accommodation that Plaintiff be allowed frequent bathroom breaks, as needed, and to be

able to periodically stand up to relieve pain and stiffness.

38. The notes from Dr. Khavkin and Dr. Parisi were provided to Defendant on or about October
31, 2019.

39. OnNovember 1, 2019, Defendant terminated Plaintiff's employment, claiming her position was
no longer available.

4
PLAINTIFF’S COMPLAINT

 
HUTCHINGS LAW GROUP, LLC

“300 SOUTH 4TH STREET, SUITE. 1400

LAS VEGAS, NV'89104

&

un

10
Wt

12
13
14
15

16.

17

18-

19
20
21
22
23
24

26
27
28

SO OO ON

 

Case 2:21-cv-01486-APG-DJA Document1 Filed 08/11/21 Page 6 of 20

IV. EXHAUSTION OF ADMINISTRATIVE REMEDIES
40. On August 4; 2019, Plaintiff submitted a Discrimination Intake Form to the Nevada Equal
Rights Commission, Charge Nuniber 34B-2019-01321. A true and correct copy of the Intake Form is
attached: hereto as “Exhibit 1.”
41. On June 25, 2021, Plaintiff received her Right-to-Sue Notice from the Nevada Equal Rights
Commigsion. A true and correct copy of the Right to Sue is attached hereto as “Exhibit 2.”
42. Having received.a Right to Sue from the Nevada Equal Rights Commission, Plaintiff has fully
exhausted available administrative remedies and ts.authorized by law to bring this-action in the Federal
District Court.
V. CAUSES OF ACTION
FIRST CAUSE OF ACTION
DISABILITY DISCRIMINATION
42 U.S.C. § 12112,
43, Plaintiff re-alleges and incorporates by reference the allegations contained in paragraphs 1
through 42 above as though fully set forth herein.
44, 42.U.S.C. §§ 12101, ef seq., prohibit discrimination in employment; in particular, 42 U.S.C. §
121£2(a) states that “[n]o covered entity shall discriminate against a qualified individual on the basis
of disability in regard to... discharge of employees... . and other terms, conditions, and privileges of
employment.”
45. Defendant was at all material times.a “covered entity,” as defined at 42 U.S.C. § 12111(2).
46. Defendant was at all times televarit héreto, an. “employer,” as defined at 42 U.S.C: §
121113)(A); for the purposes of 42 U.S.C. §§ 12101, ef seq., and, as such, was barred from
discriminating in employment decisions on the basis of disability.
47, Plaintiffis and was, at all times relevant hereto, a “qualified individual,” as defined at 42 U.S.C.
§ 1211148), for the purposes of 42 U.S.C. §§ 12101, ef seg.
48.  Duting Plaintiff's Employment by Defendant, Plaintiff suffered ‘from one.or more physical
disabilities, as that term is defined at 42 U.S.C. § 12102, which substantially limited one or more of
Plaintiff's major life activities, and/or Plaintiff was regarded. by Defendant as suffering from one or

5
PLAINTIFF'S COMPLAINT

 
HUTCHINGS LAW GROUP, LLC

300 SOUTH 4TH STREET, SUITE 1400

LAS VEGAS, NV BODE.

bo

Nw M NW NM NH BR RON Bm ma ee
eS SS DR vw me &Y MB KF SS 6 6S A A hk oe MW oe oS

Ce co “a FO Ww mR & &

 

Case 2:21-cv-01486-APG-DJA Document1 Filed 08/11/21 Page 7 of 20

-more physical disabilities at:the time.she was discharged by Defendant.

49. Plaintiff was able to perform: all of the essential functions of the position. she held with
Deféndanit prior to ker termination, with reasonable accommodation, as more fully discuisséd elsewhere
herein.

50. Defendant, directly and. through their managing supervisors, discriminated. against Plaintiff
because of her disability and/or perceived disability in violation of 42 U.S.C. §§ 12101, et. seg., and
related regulations, including without limitation 29 C.F.R. §§ 163 0.4(a)(ii) and 1630.4(a)(v), by, inter
alia, refusing to allow her to ‘work, and by terminating Plaintiff's etiployment.

51. Plaintiff's disability and/or perceived disability was a substantial motivating factor in

Defendant’s decision to. terminate Plaintiff’s employment and to discriminate. against Plaintiff in the

‘terms, conditions, or privileges of her employment iti violation of 42 U.S.C. § 12112.

52. Defendant authorized arid ratified the wrongful acts of its’ agents and employees, knew in
advance that its’ agents and employees were likely to commit such acts and employed those agents
with conscious disregard of the rights-or safety of others, and/or their officers, directors; or managing
agents themselves engaged in malicious, discriminatory conduct toward Plaintiff.

53. As'a direct and proximate result of Defendant’s unlawful, discriminatory conduct, Plaintiff has
suffered and.continues to-sutter (a) substantial humiliation, serious mental anguish, loss of enjoyment
of life, arid emotional and. physical distress; and (b) loss of past and future earnings, status and future
status, and employment benefits and opportunities, on account of which Plaintiff -is. entitled to.
compensatory damages pursuant to 42 U.S.C. § 12117(a) and 42 U.S.C, § 2000e-5(g) in.an ainount to
be established according to'proof at trial. Plaintiff further seeks an award of pre and. post-judgment
interest on these amounts pursuant to NRS 17.130(2) and any other applicable provision of law.

54. As more fully set forth elsewhere herein, Defendant’s discriminatory conduct toward Plaintiff
was intentional and malicious,-with a reckless indifference toward Plaintifi’s federally protected rights,
and with the intent to vex, injure, punish, and. annoy Plaintiff so as to cause the: injuries sustained by

Plaintiff. Plaintiff is therefore entitled to punitive. or exemplary damages in an amount sufficient to.

‘| ponish and make an example out of Defendant, pursuant to 42 U.S.C. § 1981a.
dA

6
PLAINTIFF’S COMPLAINT

 
HUTCHINGS LAW GROUP, LLC
300 SOUTH 4TH STREET. ‘SUITE 1400

“CLAS VEGAS, NV §9101

10

il
12

13.

14
15
16
7
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:21-cv-01486-APG-DJA Document1 Filed 08/11/21 Page 8 of 20

55. Asa direct and proximate-result of Defendant’s violation of 42 U:S.C. §§ 12101, ef seg., and
related regulations,. Plaintiff has been. compelled to retain the services of counsel and has and will
continue to-incur legal fees and costs. Plaintiff requests an award of such attorneys’ fees and costs
pursuant to 42 U.S.C. § 1988(b6), 42 U.S.C. § 2000e-5(k) and any other applicable provision of law.
SECOND CAUSE OF ACTION
FAILURE TO ACCOMMODATE DISABILITY
42 ULS.C. § 12112
56. Plaintiff te-alleges. and incorporates by reference the allegations contained in paragraphs 1
through 55 above as though filly set forth herein.
57. 42U,S.C. §§ 12101, ef.seg., prohibit-discrimination in employment; in particular, 42 U.S.C, §
12112(a) states that “[nJo covered entity shall discriminate against a qualified individual-on the basis
of disability in regard to . . . discharge of employees . .. and other terms, conditions, and privileges of
eniployment.”
58. 42: U.S.C. § 12112(b)(5) further provides that unlawful discrimination includes, “not making
reasonable accommodations to the known-physical . . . limitations of an otherwise qualified individual.
with. a disability who is an . . . employee, unless such covered entity can demonstrate that the:
accommodation would impose an undue hardship on thé operation of the business of such covered.
entity.”
59. Defendant was at all material times a “covered entity,” as defined at 42 U.S.C. § 12111(2).
60. Defendant was at all times relevant hereto, an “employer,” as defined at 42 U.S.C. §
12111(5)(A), for the puxposes of 42 U.S.C. §§ [2101, ef seg., and, as. such, were barred. from.
discriminating in employment decisions on the basis of disability.
61. Plaintiff's and was, at all times-relevant hereto, a “qualified individual,” as defined at 42 U.S.C.
§ 12111¢8), for the purposes of 42 U.S.C.-§§ 12101, ef seg.
62. During Plaintiff's Employment by Defendant, and at the tie of her discharge, Plaintiff suffered
from.orie or more physical disabilities, as that term is defined at 42 U.S.C. § 12102, which‘substantially
limited one‘or more of Plaintiff's major life activities.
iti

;
PLAINTIFE’S COMPLAINT

 
HUTCHINGS LAW GROUP, LLC
300. SOUTH. ATH STREET, SUITE 1400

‘LAS VEGAS, NV 89101

co 4 A Wk om OUmlUw

oo]

10
12

14

15
16
17

18.

19

20

21

22

23
24
25
26
27
28

 

Case 2:21-cv-01486-APG-DJA Document1 Filed 08/11/21 Page 9 of 20

63. Plaintiff was. able to perform all of the essential functions of the position she. held with

Defendants prior to his termination, with reasonable accommodation, as more fully: discussed

‘elsewhere herein.

64. Defendant was notified of Plaintiffs disability, atid her requested accommodations, as
described more fully elsewhere herein.
65. The accommodation requested by Plaintiff was reasonable; and would not have resulted in an

“undue hardship” on Defendant's business, as that term is defined at 42 U.S.C. § 1211110).

66. Defendant, directly and through its’ managing. supervisors, discriminated against Plaintiff on
‘the basis.of her disability, in violation of 42 U.S.C. §§ 12101, ef seq., and related regulations, including
without limitation 29 €.F.R. § 1630.9, by, inter alia, failing to provide Plaintrff with a reasonable

accommodation,

67. Discriminatory animus toward Plaintiff on the basis of her disability was a substantial
motivating factor in Defendant’s failure to provide Plaintiff with a reasonable accommodation in
violation of 42 U:S.C. § 12112.

68. Defendant authorized and ratified the wrongful acts of their agents and employees, knew in

advance that their agents.and employees were likely to commit such acts. and employed them with

conscious disregard. of the rights or safety of others, and/or their officers, directors, or managing agents,
themselves engaged in malicious, discriminatory conduct toward Plaintiff:

69. Asa direct and proximate result of Defendant’s unlawful, discriminatory eonduct, Plaintiff has
suffered and continues to suffer (a) substantial humiliation, serious. mental anguish, loss of enjoyment
of life, and-emotional and physical distress; and (b} loss of past and future earnings, status anid future
status, and employment. benefits and opportunitiés, on account of which Plaintiff is entitled to
compensatory damages pursuant to 42 U.S.C. § 12117(a) and 42 U.S.C. § 2000e-5(g) in an amount to
be established according to proof at trial. Plaintiff further seeks-an award of pre and post-judgment
interest on these amounts pursuant to NRS 17.130(2) and any other applicable provision of law.

70. As more fully set forth elsewhere herein, Defendant’s disctiminatory conduct toward Plaintiff
was intentional aid:malicious, with a reckless tiditference toward Plaintiffs federally protected rights,
and with the intent to. vex, injure, punish, and annoy Plaintiff so as to. cause. the injuries sustained by

8
PLAINTIFF'S COMPLAINT

 
HUTCHINGS LAW GROUP, LLC

300 SOUTH 4TH STREET, SUITE 1400

LAS VEGAS, NV 89101

—"

BM Bb RO mmm it
eo 1 A wW & BW NW SF SS Se Oe HK Oh Ok Oe UU CS

CO af ow k B®

 

Case 2:21-cv-01486-APG-DJA Document1 Filed 08/11/21 Page 10 of 20

Plaintiff. Plaintiff is therefore entitled to punitive or exemplary damages in an amount ‘sufficient to.
punish and make an example.out of Defendant, pursuant to 42 U.S.C. § 1981a.
71. As a-direct and proximate result of Defendant’s violation of 42 U.S.C. §§ 12101, ef seg., and
related regulations, Plaintiff has been-compelled to retain the services of counsel and has and. will
coritinue to incur legal fees and costs. Plaintiff requésts ari award of such attorneys’ fees and ‘costs
pursuant to 42 U.S.C: § 1988(b), 42 U.S.C. § 2000e-5(k) and any other applicable provision of law.
THIRD CAUSE OF ACTION
FMLA RETALIATION
29 U.S.C. § 2615
72, Plaintiff re-alleges and incorporates by reference thé allegations contained in paragraphs 1
through 73 above as though fully set forth herein.
73.  29U.S.C, § 2615:states that it is unlawful for an employer to, “. . . interfere with, restrain, or
deny the exercise of or the attempt.to exercise...” any right provided under 29 U.S.C..§§ 2601, er seq.

which mandate provision of unpaid family and medical leave to eligible employees.

1 74; Plaintiff, at all times relevant hereto, was an “eligible employee” of Defendant, as defined at 29

ULS.C. § 2611(2).

75. Defendant was at all material times an “employer,” as defined.at 29 U.S.C. § 2611(4), and, as
such, was barred from retaliating against Plaintiff.on the basis of Plaintiff's exercise of the right to
family care and medical leave, as. prohibited by 29 U.S.C. -§ 2615 and 29 C.F.R.-§ 825.220,

76. Deferidant retaliated against Plaintiff on the basis of Plaintiffs exercise of the right to family
care and medical leave in violation of 29-U.S.C. § 2615 and related statutes and regulations by engaging
in the course of conduct more fully set forth elsewhere herein, and-such retaliatory conduct was a
substantial factor in causing the harm to Plaintiff alleged herein.

77. Defendant authorized and ratified the wrongful acts of its’ agents..and. employees, knew i
advance that its” agents and employees were. likely to commit-such acts. and employed them with
conscious disregard of the rights or safety of others, and/ox their officers, directors, or managing agents

themselves engaged in intentional, retaliatory conduct toward Plaintiff.

ffi

9
PLAINTIFF'S COMPLAINT

 
HUTCHINGS LAW GROUP, LLC
‘400 SOUTH 4TH STREET; SUITE. 1406

LAS VEGAS, NV 89101

m tf be

wi

10

tl

12

13
14

16

A?

18
19
20
21
22
23
24
25

26

27

28

OD sas

 

Case 2:21-cv-01486-APG-DJA Document1 Filed 08/11/21 Page 11 of 20

78. _As.a direct and proximate result of Defendant’s unlawful, retaliatory conduct, Plaintiff has

suffered and continues to suffer loss of past and future earnings, status and future: status, and

employment benefits and opportunities, on accourit of which Plaintiff is entitied to compensatory

damages pursuant to 29 U.S.C. § 2617(a)(1)(A) im an amount to be established according to proof at
trial. Plaintiff further seeks an award of pre.and post-judgment interest on these amounts, pursuant to
NRS 17,130(2), 29 U.S.C. § 2617(a)(1)(A)G), and any other applicable provision of law,

79. As more:-fully set forth elsewhere herein, Defendant’s retaliatory conduct toward Plaintiff was
intentional, and Defendant lacked any. good faith basis to believe that such conduct was not a violation

of 29 U.S.C. § 2615. Plaintiff is therefore entitled to liquidated damages in an amount equal to the sum

of the compensatory damages awarded for Defendant’s violation of 29 U.S.C. § 2615, pursuant to 29

U.S.C. § 261 7(a)(1)(A (iii.
80. Asa direct ‘and proximate result of Defendant’s violation of 29 U.S:C. § 2615 and related

regulations, Plaintiffhas been compelled to retain the services of counsel and has and will contiriue to

‘incur Jegal fees: and costs. Plaintiff requests an award of such attorneys’ fees and costs pursuant to 29

U.S.C. § 2617(a)(3) and-any other applicable provision of law.
FOURTH CAUSE OF ACTION
RETALIATION FOR ENGAGING IN A PROTECTED ACTIVITY
NRS 613.340
81. Plaintiff re-alleges. anid incorporates by reference the allegations contained in paragraphs |
through 80 above as though fully set forth: herein.
82. Nevada Revised. Statute 613.340(1) states” It is an unlawful employment practice for an
employer to discriminate against any of his or her employees. ... because the employee... has opposed
any practice made an unlawful employment practice by NRS 613.310 to 613.4383, inclusive, or
because he or she has made a charge, testified, assisted or participated in any manner in an.
investigation, preceeding or hearing under NRS 613.310 to 613.4383, inclusive.”
MTf
fff
fff

18
PLAINTIFE’S COMPLAINT

 
HUTCHINGS LAW GROUP, LLC

300 SOUTH 4TH STREET, SUITE 1400

LAS VEGAS, NV 89101

=

10:
i

12
13
14
15
16

17

18
19
20
21
22
23
24
25
26.

27
28

Se WV A uh RE WY we

 

Case 2:21-cv-01486-APG-DJA Document1 Filed 08/11/21 Page 12 of 20

83. Nevada Revised Statutes NRS 613.310 to 613.4383, inclusive regulates unlawful

discrimination practices by employers within the State of Nevada, and NRS 613.405 to 613.435

provides an administrative scheme that allows affected employees to file a charge with the Nevada

Equal Rights Commission.

84. At all relevant times, Plaintiff suffered from a “disability” as that term is defined in NRS
613.310(1).

85. At all relevant times, Defendant was.an “employer” as that term is defined im NRS 613:310(2).
86. Plaintiff, at-all relevant time, was a “person” as defined by NRS 613.310(6).

87. Defendant discriminated against Plaintiff for engaging in an activity protected under NRS
613.310 to 613.4383, inclusive, to wit, Defendant terminated Plaintiffs employient, or otherwise
refused to. allow her to return. to work, because she made-a discrimination charge against Defendant
with the Nevada Equal Rights Commission, and such retaliatory conduct. was a substantial factor in
causing the harm to Plaintiff alleged herein.

88. Defendant authorized and ratified the wrongful acts: of their agents and employees, knew in
advance that their agents and employees were likely to commit such acts and emiptoyed them with
conscious disregard of the rights or safety of others, and/or theit officers, directors, or managing agerits
themselves engaged in intentional, retaliatory conduct toward Plaintiff.

89. As a ditect and proximate. result of Defendant’s unlawful, retaliatory and discriminatory
conduct, Plaintiff has suffered and continues to suffer loss of past and future earnings, status-and futtire

status, and employment benefits and opportunities, on account of which Plaintiff is efititled to

compensatory damages .in an amount to be established according to proof at trial. Plaintiff further. seeks

an award of pre and post-judgment interest on these aniounts, pursuant to NRS 17.130(2), and any

other applicable provision of law.

90. As.adirect and proximate result of Defendants’ violation of 613.340(1) and related regulations,

Plaintiff has been compelled to retain the services of counsel and has and will continue. te incur legal

fees and costs. Plaintiff requests an award of such attorneys’ fees and costs pursuant to any applicable.
provision of law.
itt

li
‘PLAINTIFF'S COMPLAINT

 
HUTCHINGS LAW GROUP, LLC

300 SOUTH.ATH-SFREET, SUITE 1400

| LAS VEGAS. NV 89101 .

10
li
12
13
14
15
16
17
18
19
20
21

22
23.
24

25
26
27
28

Oo ~~ HN WM

 

Case 2:21-cv-01486-APG-DJA Document1 Filed 08/11/21 Page 13 of 20

FIFTH CAUSE OF ACTION
WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY

91. Plaintiff te-alleges and incorporates by reference the allegations contained in paragraphs 1

through 90.above as though fully set forth hetein.

92, Irrespective of any employment contract, Defendant's right to discharge Plaintiff was subject
to limits imposed by the public policy of the State.of Nevada.

53. It is settled that an employer’s discharge of an employee in violation of a fundamental public
policy embodied in a coristitutional or statutory provision gives rise to a tort action for. wrongful
termination in violation of public policy.

94. Defendant’s. discharge. of Plaintiff violated the public policy of the State of Nevada, as
expressed, for example, in NRS 613.330, NRS 613.340 and in Nevada jutisprudence.

95.  Defendant’s decision to‘terminate Plaintiff was substantially motivated by Plaintiff's disability,

request for accommodation, and/or use of protected médical leave and the Nevada Equal Rights

‘Commission; as.such, there was a causal connection between Plaintiff's protected status.and activities

and Plaintiff's termination, and the termination was:a substantial factor in causing.the harm to Plaintiff
alleged heréin.

96. Plaintiff's complaint for wrongful termination is in the public interest of the citizens of the State
of Nevada. It is in the public interest for employees to not be retaliated against, nor to fear retaliation,

for exercise of statutory protections. Allowing employers to terminate employees for using statutory

schemés like the Family Medical Leave Act. or the Nevada Equal. Rights Commission results in ‘a

chilling effect on the exercise of such rights for fear of economic harin to those. employees and their

families where-such employees choose to exercise such legislatively authotized rights.

97, Defendant authorized and ratified the. wrongful acts. of their agents and employees; knew in

advance that their agents and émployees were likely ‘to commit such acts.and employed them with
conscious disregard of the rights or safety of others, and/or their officers, directors, or managing agents
themselves engaged in discriniinatory and/or retaliatory conduct toward Plaintiff.

98. As, a result. of Defendant’s unlawful termination of Plaintiff's employment, Plaintiff has
suffered and will continue to suffer (a) substantial humiliation, serious mental anguish, and emotional

PLAINTIFF’S COMPLAINT

 
HUTCHINGS LAW GROUP, LLC

300 SOUTH 4TH.STREET:-SUITE |400

LAS VEGAS, NY 89101

10

li

2
13

14.

16
17
18
19
20
21
22
23
24

25

26

27
28

Oo Oo “ON on

 

Case 2:21-cv-01486-APG-DJA Document1 Filed 08/11/21 Page 14 of 20

and physical distress; and (b) loss of past and future earnings, status and future status, and employment
benefits and opportunities, on account of which Plaintiff is entitled to compensatory damages in an
amount to be established according to proof at trial. Plaintiff further seeks an award of pte and post-
judgment interest on these amounts, pursuant to NRS 17:130(2) and any other applicable‘provision of
law.

99. As a further direct. and. proximate result of Defendant's unlawful conduct, Plaintiff has. been
compelled to retain the services. of counsél-and has necessarily incurred, and will continue to incur,
attorneys’ fees and costs in this action. Plaintiff requests an award of. such attorneys’ fees and costs.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays as follows:

L.. For an award ofall actual, consequential, and- incidental damages. suffered by Plaintiff as a.
result .of Defendants’ unlawful conduct, including lost wages, lost employment benefits, mental and
emotional distress, and other special and general damages in an amount to. be established according to.

proof at trial;

2. For an award. of punitive damages against any and/or all Defendant(s) pursuant to.42 U.S.C. §
1981a(b);
3. For an award of liquidated damages’ agairist any and or all Defendant(s) pursuant to 29 ULS.C.

§ 2617(a)(1)(A)(iii), in an amount to be established according to proof at trial:
4, Foran award of Plaintiff's attorneys’ fees and costs pursuant to 29 U.S:C. § 2617(a)(3), 42

U.S.C. § 1988(b), 42 U.S.C. § 2000e-5(10, and any other-applicable statutory or contractual basis;

5. For an award of pre and post-judgment interest pursuant to NRS. 17.130(2), 29 U.S.C. §

2617(a)(1}(A)(i), and any other applicable statutory or contractual basis; and
fil
iff
iif
iff
iff
fi

13
PLAINTIFF'S COMPLAINT

 
HUTCHINGS LAW GROUP, LLC

300 SOUTH 4TH STREET, SUITE 1400

LAS VEGAS, NV 89101

wan & ww bY

ee © ~ SH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
ZT
28

 

Case 2:21-cv-01486-APG-DJA Document1 Filed 08/11/21 Page 15 of 20

6. For such other and further relief as the Court deems just and proper.
Respectfully submitted,
HUTCHINGS LAW GROUP, LLC

By: MMA tl

Mark H. Hutchings, Esq. f
400

Dated: August 10, 2021

NV Bar No. 12783

300 South 4"" Street, Suite

Las Vegas, NV 89101

Telephone: (702) 660-7700
mhutchings@hutchingslawgroup.com
Attorneys for plaintiff Rhonda Seymour

14
PLAINTIFF’S COMPLAINT

 
Case 2:21-cv-01486-APG-DJA Document1 Filed 08/11/21 Page 16 of 20

Exhibit 1

Exhibit 1
Case 2:21-cv-01486-APG-DJA Document 1 Filed 08/11/21 Page 17 of 20

wo

    

DETR

fend | Depicts! ol E ol Employment,

w,

Disc. «mination Intake Form

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

* Tenledog ard Hahadeliedon
Date of Submission: | 08/04/2019 i
Section A
[Me/ Mrs
wiih Gate” ~ ne eves Bea
Apt/Space/Room
State .
Cell Phone (702) 559-9582 lf YES, what language?
‘Section B-
es The Whiting-Terner be =
Company Name Contracting Co. ‘Company Phone |
Street oo i _‘Apt/Space/Room
City “State
Zipcode
“Section C.
Relationship Son Melephone
First Name ; Amanda ecu lastName , Sth
: \Apt/Space/Room

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Layoff

“‘Failto Hire”

Zip. Code’ ee
Section D
Hire Date “AO/OI 2016 Last Date Worked ogo
Date of alleged (07/03/2019 Present/ending. position Project Accountant
Discriminatory act a title
Present/Ending Pay $ #800000, pen Ramually
Section E
Race Color eee wo
re eeu cntttes itt ty Te -WESigiat seca”
‘return from shortterm
‘disability untess i was 100%
healed and guaranteed 40
‘hours a Week, | havea.
- . cchronic serious health
Religion Disability ‘condition. Was also told
that a doctors note with:
estrictions/reasonable .
‘accomodations for Chron’s b.."
‘Disease anid Degenitive ,
Spine Disaese would not be
‘accepted.
Age —
. Gender Identity‘or |
Retaliation ‘Expression ty | submitted this form on.
the date indicated above.
Section F
Demotion _ Discharge

_ OTSFCIS

 

 
Case 2:21-cv-01486-APG-DJA Document1 Filed 08/11/21 Page 18 of 20

Exhibit 2

Exhibit 2
Case 2:21-cv-01486-APG-DJA Document1 Filed 08/11/21 Page 19 of 20
STEVE SISOLAK
Governor.

NEVADA EQUAL RIGHTS ELISA CAFFERATA

     

COMMISSION 7 Director
ea Nevada Depat ment af Employment, a Co
4 Training and Rehabilitation KARA M, JENKINS
-Adiministralor
June 25, 2021

Mark H. Hutchings, Esq.

Hutchings Law Group, LLC

532 E. Charleston Blyd.

Las Vegas, NV 89104 via email only

RE: Rhonda Seymour vs The Whiting-Turner Contracting Co.
NERC No. 1029-[9-0585L EEOC No: 34B-2019-01321C

Dear Mr. Hutchings:

On June 9, 2021, you and your client were notified that the Nevada Equal Rights
Commission. was unable to substantiate her allegations. of discrimination and/or
retaliation and she was provided fifteen (15) days to seek reconsideration of this decision.
As your client has not-sought reconsideration, her case has been closed.

Your client may request a substantial weight review of NERC’s findings: by the
federal Equal Employment Opportunity Commission (EEQC), Los Angeles District
Office, located at 255 E. Temple Street, 4" floor, Los Angeles, CA 90012. This
request must be made in writing within 15 days of the date of this letter.

Right-to-Sue Notice: This letter constitutes your cliént’s state Right-to-Sue Notice.

Please be advised that the NERC’s adverse determination does not preclude your client
from filing a lawsuit in state court pursuant to Nevada Revised Statutes (NRS) 613.420..

Section 613.420 of the Nevada Revised Statutes provides tn part: "If the Nevada Equal
‘Rights Commission does not conclude that an unfair employment-practice... . has
oceurred, the Commission shall issue a tight-to-sue notice. . . the person alleging such a
practice has occurred may bring a civil action in district court not latér-than 90 days after
the date of receipt of the right-to-sue notice..

NRS 613.430 provides the following timeframes to file'in state court, “No action
authorized by NRS 613.420 may be brought. more than 180 day$.after thé date of the act”
complained of or-more than 90.days after the date of the teceipt of the right-to-sue
notice...whichever is later. When a complaint is filed withthe Nevada Equal Rights.
Commission, the limitation provided by this section is tolled.as to ariy.action authorized
by NRS 613.420 during the pendency of the complaint before the Commission.”

 

“4820 E. Satiara Avenue, Suite 314 m@ Cas Vegas. Nevada 60104 i” Office (702) 486-7161 W Fax (702) 486-7054
wewdeltrny2oV
Case 2:21-cv-01486-APG-DJA Document1 Filed 08/11/21 Page 20 of 20

Rhonda Seymour vs The Whiting-Turner Contracting Co.
NERC No. 1029-1[9-0585L

EEOC No, 34B-2019-0.132.1C

Page 2 of 2

Thank you for the:patience and cooperation your client has given NERC during her case
investigation and processing. .

Sincerely,
Danrell K. Hance

Darrell K. Harris
Supervisory Compliance Investigator

ec: Rhonda Seymour
